Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158188 & (14)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 158188
                                                                     COA: 342207
                                                                     Kent CC: 11-008862-FC
  REGAN ADAM REYNOLDS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 24, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2019
         s0325
                                                                               Clerk